Green, J.
(dissenting). I respectfully dissent, because in my view the present case is largely controlled by Commonwealth v. Acevedo, 446 Mass. 435 (2006).
While it is true that trial counsel’s decision to forgo instruction on provocation was demonstrably tactical in the present case, and less clearly so in Acevedo, the distinction does not matter for our purposes unless the choice was reasonable. But Acevedo says clearly that the decision to forgo the instruction in circumstances such as these is manifestly unreasonable. “The defendant had nothing to lose — and much to gain — by advocating all available theories of voluntary manslaughter. In fact, provocation well may have been a ‘more accommodating’ theory for the defendant, as neither self-defense nor excessive force in self-defense would be available if the jury determined that the defendant was not justified in using deadly force against an unarmed person, or that the defendant could have retreated.” Commonwealth v. Acevedo, supra at 447-448.1 Similarly, Acevedo flatly rejects the rationale, advanced by trial counsel in the present case to explain his decision to forgo a provocation instruction, that the theory of provocation is somehow “counterproductive” to the theory of self-defense. See Commonwealth v. Acevedo, supra at 448-449.
As for the role of the jury question in Acevedo, I consider it to have furnished a rare insight into the struggles faced by that particular jury, and to have lent force to the conclusion that the absence of instruction on provocation might in fact have made a difference. The question posed by the jury in the present case, requesting additional instruction on the definitions of self-*811defense, manslaughter and malice aforethought, is perhaps less indicative of an interest in alternative bases for mitigation. However, both the judge and counsel recognized that the question potentially implicated the alternative basis for manslaughter raised by the evidence, but eschewed by trial counsel’s choice.2 In any event, we are often called upon to assess the effect of error without a clear indication of actual impact of the type revealed by the jury’s question in Acevedo. In the present case, by acquitting the defendant of armed robbery the jury rejected the Commonwealth’s contention that the chain of events began with the defendant’s robbery of Kallelis, thereby implicitly crediting the defendant’s contention that he and Flonory were suddenly confronted without cause by a group of three individuals, including the substantially larger Hall, and that Hall began beating on his chest in an aggressive and provocational manner. Though I cannot say with confidence that the jury would have returned a verdict of manslaughter based on reasonable provocation if they had been instructed on that theory, I discern no principled basis to conclude that it is any less likely on the evidence than in Acevedo. Accordingly, I believe Acevedo constrains us to conclude that trial counsel’s conscious, but unreasonable, decision to forgo instruction on provocation deprived the defendant of an otherwise available, substantial ground of defense, giving rise to a substantial risk of a miscarriage of justice.

 As the majority has observed, see ante at 803 n. 7, there was no evidence in the present case that the victim was aimed, and the defendant’s own testimony established that nothing stood between him and the apartment shared by Flonory and Darlene, which had been his destination before the victim and his companions confronted him.


 While discussing how to respond to the jury’s question, the trial judge observed that, were he to get very deeply into manslaughter, “then I think it prejudices the defendant and it prejudices the Commonwealth, because the Commonwealth did not try their case to show lack of provocation, lack of excuse, this type of thing.” The trial judge then went on to say that he would exclude from his explanation of manslaughter any discussion of manslaughter arising from a killing committed unlawfully without justification or excuse. It was in response to that comment that trial counsel expressed his intention to continue with his tactical decision: “I think when I have come so far as saying I don’t want heat of passion, I have to go all the way.”